Citation Nr: 0702208	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  05-06 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the claim of service connection for a right hand 
disability.   

2. Whether new and material evidence has been submitted to 
reopen the claim of service connection for a back disability.  


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1978 to June 1982.  He also had a subsequent period of 
service in a reserve component.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.                 

As the application to reopen the claim of service connection 
for a right hand disability is granted, the underlying issue 
of service connection is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1. In the rating decision in February 2000, the RO denied the 
claim of service connection for a right hand disability on 
the basis that the evidence was insufficient to reopen the 
claim which had been previously denied; after the veteran was 
provided notice of his appellate rights, he did not appeal 
the rating decision.  

2. The evidence received since the rating decision in 
February 2000 is new and material and raises a reasonable 
possibility of substantiating the claim.   

3. In a rating decision in June 2001, the RO denied the claim 
of service connection for a back disability; after the 
veteran was provided notice of his appellate rights, he did 
not appeal the rating decision.

4. The evidence received since the rating decision in June 
2001 is new and material and raises a reasonable possibility 
of substantiating the claim.     

5. A back disability, degenerative disc disease of the lumbar 
spine, was not affirmatively shown during service, and the 
current back disability is unrelated to service or any event 
during service.  


CONCLUSIONS OF LAW

1. The rating decision in February 2000, denying the claim of 
service connection for a right hand disability is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2006).   

2. The additional evidence since the unappealed rating 
decision in February 2000 is new and material, and the claim 
of service connection for a right hand disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156 (2006).  

3. The rating decision in June 2001, denying the claim of 
service connection for a back disability is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2006).   

4. The additional evidence received since the unappealed 
rating decision in June 2001 is new and material, and the 
claim of service connection for a back disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156 (2006).

5. A back disability, degenerative disc disease of the lumbar 
spine, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303 (2006).

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements in a new and material evidence 
claim must include notice of the evidence and information 
that is necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

Also, the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).     

In regard to the veteran's application to reopen the claim of 
service connection for a right hand disability, given that 
the claim is reopened and as the Board is requesting 
additional evidentiary development before deciding the claim 
on the merits, there is no possibility of prejudice to the 
veteran due to any defect in the VCAA notice, pertaining to 
either Kent at 20 Vet. App. 1 (2006) or Dingess at 19 Vet. 
App. 473 (2006).

Regarding the application to reopen the claim of service 
connection for a back disability, the RO provided the veteran 
both pre- and post-adjudication VCAA notice by letters in 
December 2002 and June 2005.  The veteran was notified of the 
evidence needed to reopen the claim for service connection 
for a back disability, namely, evidence that was new and 
material, and the evidence needed to establish the underlying 
claim of service connection, namely, evidence of an injury or 
disease in service or event in service, causing injury or 
disease, and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  The 
veteran was also informed that VA would obtain service 
medical records, VA records and records of other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf.  
He was asked to submit evidence, which would include that in 
his possession, in support of his claim.  The notices 
included the general effective date provision for the claim, 
that is, the date of receipt of the claim.  

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice), of Pelegrini, 18 Vet. App. 112 
(2004) (38 C.F.R. § 3.159 notice); of Kent, 20 Vet. App. 1 
(2006) (notice of the evidence necessary to reopen the claim 
and the evidence necessary to establish the underlying claim 
for the benefit sought); and of Dingess, 19 Vet. App. 473 
(2006)(notice of the elements of the claim, except for the 
degree of disability assignable).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notices did not comply with 
the requirement that the notice must precede the 
adjudication.  However the procedural defect was cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claims as he had the opportunity to submit additional 
argument and evidence.  The claims were then readjudicated 
following the content-complying notice as evidenced by the 
supplemental statement of the case in September 2005.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed.Cir. 2006).  

In regard to the application to reopen the claim for service 
connection for a back disability, which as explained below, 
is reopened and denied on the merits, the VCAA notices did 
not include provisions pertaining to the degree of 
disability.  Despite the lack of notice as to the degree of 
disability provisions, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision 
on this matter as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a back disability; therefore, any 
question as to the appropriate disability rating is rendered 
moot. Dingess, 19 Vet. App. at 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In regard to the veteran's application 
to reopen the claim of service connection for a back 
disability, the RO has obtained the veteran's service medical 
records, and VA and non-VA records.  

The duty to assist further includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
although the veteran was not examined for the purpose of 
addressing his underlying claim for service connection for a 
back disability, none was required.  As there is no 
indication that the claimed disability may be associated with 
service and the competent medical evidence of record is 
sufficient to make a decision on the claim, VA is not 
required to provide the veteran with a medical examination 
absent a showing by the veteran of a causal connection 
between the claimed disability and service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  For this reason, a VA 
examination is not necessary on the claim of service 
connection.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).

As there is no indication of the existence of additional 
evidence to substantiate the claim, no further assistance to 
the veteran is required to comply with the duty to assist.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

When a "chronic" condition is not noted in service, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b); Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).  When certain 
chronic disease, such as arthritis, is shown in service, or 
to a compensable degree within a year of the claimant's 
separation from service, a grant of service connection is 
warranted.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303(b), 
3.307, 3.309.   

New and Material Evidence Claim - Right Hand 

The original claim of service connection for a right hand 
disability, claimed as the residuals of a right hand injury, 
was denied by the RO in a September 1997 rating decision.  In 
the rating decision, the RO noted that the veteran's service 
medical records were unavailable and that there was no 
evidence of a current right hand condition.  In a rating 
decision in October 1997, the RO denied the claim to include 
the residuals of a fifth finger sprain.  At that time, the RO 
noted that the service medical records had been obtained and 
showed that the veteran had been treated for a sprain of his 
right fifth finger.  However, the RO indicated that there was 
no evidence of record showing a current right hand disability 
to include residuals of a fifth finger sprain.  

In a rating decision in February 2000, the veteran's 
application to reopen the claim of service connection for a 
right hand disability was denied.  The veteran was provided 
notice of the decision and of his appellate rights.  He did 
not file a notice of disagreement.  Therefore, the rating 
decision became final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the rating decision in February 2000 was the last 
final disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Board shall reopen the claim 
and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108.

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006). 

As stated above, the most recent final denial was in a 
February 2000.  The evidence of record at the time of the 
rating decision consisted of the service medical records, a 
VA Discharge Summary, showing that the veteran was 
hospitalized from December 1996 to February 1997, and a VA 
Discharge Summary showing that the veteran was hospitalized 
for six days in July 1999.   

The service medical records show that in September 1980 the 
veteran complained of a sprained fifth finger of the right 
hand.  The physical examination showed that there was 
swelling, discoloration, and tenderness of the right fifth 
finger.  The assessment was of a sprained fifth finger of the 
right hand.  Although x-rays were ordered to rule out a 
fracture, there is no evidence in the record showing that the 
veteran subsequently had x-rays taken of his right fifth 
finger.  The record does shown that the veteran elected not 
to be examined at separation and a Medical Officer reviewed 
the veteran's medical records and reported that no medical 
examination was required. 

The records further show that in September 1983 the veteran 
underwent an enlistment examination for the Army Reserves.  
At that time, in response to the question as to whether the 
veteran had ever had or if he currently had a finger problem, 
the veteran responded "no."  The upper extremities were 
clinically evaluated as normal.    

In May 1997, the RO received a VA Discharge Summary showing 
that the veteran was hospitalized from December 1996 to 
February 1997, the diagnoses included status post military 
medical care for right hand trauma.       

Evidence received subsequent to the unappealed rating 
decision in February 2000 consists of VA records from January 
2001 to August 2005.  The records show that in April 2005 the 
veteran stated that during service he injured his right hand 
when a motor engine fell on him which caused a laceration to 
the right lateral fifth finger and a crushing injury to the 
hand.  According to the veteran, it was hard for him to grip 
a paint brush because his hand locked.  The physical 
examination of the right hand revealed a small scar on the 
right lateral fifth finger.  The assessment was of an "old 
service-connected left fifth finger laceration and history of 
hand crush injury without apparent residual.  X-rays revealed 
an irregularity of the distal aspect of the fifth proximal 
phalanx, which was likely post-traumatic, and mild 
osteoarthritic change at the first metacarpophalangeal joint.      

The Board has reviewed the evidence since the rating decision 
in February 2000 and has determined that the VA records from 
January 2001 to August 2005 are new and material.  The 
evidence is new and material because it was not of record at 
the time of the rating decision in February 2000 and because 
it is probative of the issue of whether the veteran currently 
suffers from a right hand disability, the absence of which 
was the basis for the previous denial of the claim.  The 
additional evidence shows that the veteran has arthritis, 
which was not previously shown, which relates to an 
unestablished fact necessary to substantiate the claim of 
service connection for a right hand disability, that is, 
evidence of current disability, and presents a reasonable 
possibility of substantiating the claim.  Accordingly, the 
claim for service connection for a right hand disability is 
reopened.

New and Material Evidence Claim - Back Disability

In a rating decision in February 2000, the RO denied the 
claim of service connection for a back disability on the 
basis that the claim was not well grounded.  The veteran was 
provided notice of the decision and of his appellate rights.  
He did not file a notice of disagreement.

In November 2000, the VCAA was enacted and eliminated the 
concept of a well-grounded claim.  Further, Section 7(b) of 
the VCAA provided that cases denied as not well-grounded 
between July 14, 1999, and November 9, 2000, may be 
readjudicated upon the request of the claimant or the 
Secretary's own motion.  If such a claim were readjudicated, 
the prior decision was to be treated as though it had never 
been made.  In a rating decision in June 2001, the RO 
readjudicated the claim of service connection for a back 
disability and denied it on the merits.  At that time, the RO 
stated that although the service medical records showed that 
on one occasion the veteran was treated for a muscle ache in 
the lumbar region, no further treatment was shown in the 
records or in the evidence after service.  Thus, the RO 
concluded that there was no evidence of a chronic back 
condition in service.  The veteran was provided notice of the 
decision and of his appellate rights.  He did not file a 
notice of disagreement.  Therefore, the rating decision in 
June 2001 became final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.  

Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the rating decision in June 2001 was the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Board shall reopen the claim 
and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108.

The evidence considered in June 2001 consisted of the service 
medical records.  The service medical records show that in 
September 1980 the veteran complained of back pain of one 
day's duration.  The veteran denied any injury.  The 
assessment was muscle ache in the lumbar region.  The records 
also reflect that the veteran elected not to be examined at 
separation and a Medical Officer reviewed the veteran's 
medical records and reported that no medical examination was 
required.  The records further show that in September 1983, 
the veteran underwent an enlistment examination for the Army 
Reserves.  At that time, in response to the question as to 
whether the veteran had ever had or if he currently had 
recurrent back pain, the veteran responded "no."  The spine 
was clinically evaluated as normal.     

Evidence received subsequent to the unappealed rating 
decision in June 2001 consists of VA records from August 1999 
to August 2005, private medical records, dated in November 
2002, and a private magnetic resonance imaging (MRI) report, 
dated in July 2004.      

The VA medical records from August 1999 to August 2005 show 
that in December 2000, the veteran complained of back pain.  
At that time, he stated that he had a history of a back 
injury during service when he flipped to the ground from a 
vehicle.  The veteran stated that over the years he had 
noticed increasing back pain and right leg paresthesias that 
had worsened lately.  The diagnosis was chronic back pain 
with right leg paresthesia.  X-rays revealed narrowing at L5-
S1, which was assessed as disc disease. In April 2005, the 
veteran stated that during service he injured his back when 
he jumped off a military truck as it was starting to move.  
He reported that after the injury, he developed chronic back 
pain.  According to the veteran, he re-injured his back in 
July 2004 when he fell 12 feet from a scaffolding landing 
while working on a construction project.  The examiner noted 
that a CT scan showed degenerative disc disease at L4-5 and 
L5-S1.    

The private medical records show that in November 2002 the 
veteran complained of back pain.  At that time, he stated 
that in October 2002, he was a passenger on a bus when it was 
hit by a car.  The veteran indicated that he subsequently 
developed mid and low back pain.  Following the physical 
examination, the assessment was of muscle spasm and lumbar 
radiculitis.      

An MRI in July 2004 revealed disc degeneration of the lumbar 
spine. 

The Board has reviewed the evidence since the rating decision 
in June 2001 and has determined that the VA records, from 
August 1999 to August 2005, the private medical records, 
dated in November 2002, and the private MRI report, dated in 
July 2004, are new and material.  The evidence is new and 
material because it is probative of whether the veteran 
currently suffers from a chronic back disability, the absence 
of which was the basis for the previous denial of the claim.  
The additional evidence shows that the veteran has disc 
disease, which was not previously shown, which relates to an 
unestablished fact necessary to substantiate the claim of 
service connection, that is, evidence of a chronic back 
disability, and presents a reasonable possibility of 
substantiating the claim.  Accordingly, the claim for service 
connection for a back disability is reopened.  

Service Connection on the Merits - Back Disability

In view of the Board's decision above, the claim of service 
connection for a back disability must be adjudicated on a de 
novo basis without regard to the finality of the prior 
decision.

The service medical records fail to demonstrate the presence 
of a chronic back disability.  While the records show that in 
September 1980 the veteran complained of back pain, pain 
alone, without a factual showing that the pain derived from 
an in-service injury or disease does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  Although muscle ache was found, it was no 
associated with any underlying disease or injury. 

Moreover, on enlistment examination for the Army Reserves in 
1983, the spine and other musculoskeletal system were 
clinically evaluated as normal.    

The first medical evidence of record of a back disability is 
in December 2000 about 18 years after the veteran's 
separation from service.  VA records show that in December 
2000 the veteran was diagnosed with disc disease.  In 
addition, an MRI in 2004 revealed disc degeneration of the 
lumbar spine.  But there is no competent 


medical evidence of record which links any current back 
disability to include degenerative disc disease of the lower 
lumbar spine to service or to any event of service.  

To the extent that the VA records contain a history of an in-
service injury, such a mere transcription of lay history is 
not transformed into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995). 

To the extent that the veteran relates his current back 
disability to service, where, as here, the determinative 
issue involves a question of a medical diagnosis or of 
medical causation, competent medical evidence is required to 
substantiate the claim. The veteran as a layperson is not 
competent to offer an opinion on a medical diagnosis or on 
medical causation, and consequently his statements and 
testimony to the extent that he associates his current back 
disability to service does not constitute medical evidence.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).

The record shows that there is no competent medical evidence 
linking the current back disability, degenerative disc 
disease of the lumbar spine, first diagnosed in 2000, to any 
injury, disease or event in service.    

Also, the absence of documented complaints from 1980 to 2000, 
weighs against the claim that the post-service back 
disability, first documented in 2000, is related to service.  
38 C.F.R. § 3.303(b); Maxon v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (It was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints.).

As the Board may consider only independent medical evidence 
to support its finding, and as there is no favorable medical 
evidence that the current back disability, degenerative disc 
disease, is related to service, the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

ORDER

As new and material evidence has been submitted, the claim of 
service connection for a right hand disability is reopened.  
To this extent only the appeal is granted. 

As new and material evidence has been submitted, the claim of 
service connection for a back disability is reopened.  On the 
merits of the reopened claim, service connection for a back 
disability, degenerative disc disease of the lumbar spine, is 
denied.   

REMAND

Although the claim of service connection for a right hand 
disability is reopened, the Board determines that further 
evidentiary development is required before considering the 
merits of the claim.  Under the duty to assist, 38 C.F.R. § 
3.159, the claim is REMANDED for the following action:

1. Schedule the veteran for a VA 
orthopedic examination to determine 
whether the veteran has a right hand 
disability, and, if so, whether it is at 
least as likely as not 
that the current right hand disability, is 
etiologically related to service. The 
claims folder must be reviewed by the 
examiner. 

The examiner is asked to comment on the 
clinically significance of the entry in 
the service medical records in September 
1980, documenting a sprained fifth finger 
of the right hand, and the X-ray report 
in 2005, showing mild osteoarthritic 
change at the first metacarpophalangeal 
joint of the right fifth finger.

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility, rather 
it means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against 
causation. 

2. After the above development is 
completed, adjudicate the claim.  If the 
benefit sought is denied, provide the 
veteran a supplemental statement of the 
case and return the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
GEORGE E. GUIDO JR.   
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


